Citation Nr: 1809857	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-15 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Esq.


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel






INTRODUCTION

The Veteran served active duty in the U.S. Army from March 1969 to February 1971.  He served in Vietnam and was awarded a Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board has recharacterized the PTSD claim more broadly as a claim for service connection for an acquired psychiatric disorder to reflect more broadly that the Veteran seeks service-connection for his claimed psychiatric symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).

This case was previously before the Board in February 2016, where the issue on appeal was remanded for further evidentiary development.


FINDING OF FACT

An acquired psychiatric disorder, including PTSD, is not shown in service; an acquired psychiatric disorder, first shown many years after service, is not attributable to service; and a confirmed diagnosis for PTSD related to in-service stressor is not shown at any time during this appeal.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C. §§ 1110, 5107 (2012);   38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify & Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A and 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  See July 2011 VCAA letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all available records pertinent to the claim have been obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

II.  Service Connection Claim 

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.

A.  Governing Law 

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303 (2017).

Generally, entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

B.  Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for an acquired psychiatric disorder, to include PTSD.  An acquired psychiatric disorder including PTSD is not shown in service.  An acquired psychiatric disorder other than PTSD, namely depression, is first shown many years after service separation and is not attributable to service.  In addition, there is no confirmed diagnosis for PTSD related to in-service stressors shown at any time during the appeal.

VA received a claim for PTSD from the Veteran in July 2010.  At that time, he reported that he suffered from PTSD after combat in Vietnam, having seen friends killed or wounded, and that he feared for his life for months while in Vietnam.  See VA Form 21-526 (July 2010).  

Service treatment records from March 1969 to February 1971 are silent for psychiatric treatment.  Report of separation examination dated in February 1971, reflects normal clinical evaluation of the psychiatric system.  He had negative PTSD and depression screenings in December 2005, December 2006, September 2008, and September 2009.  A March 2010 General Medicine Note revealed the Veteran was assessed with adjustment disorder with depressed mood and referred to mental health clinic.  This assessment was almost forty years after the Veteran separated from service.  

VA treatment records from April 2010 show the Veteran was diagnosed with depression NOS, with a GAF score of 51.  He reported feeling depressed daily for last three to four months, and reported feelings of anhedonia, with emotional and memory problems.  At that time he denied concentration issues or insomnia.  He expressed some nightmares regarding Vietnam.  He added that a close friend since childhood recently committed suicide and that had been on his mind.  In a later psychiatry note of June 2010, the Veteran expressed feelings of depression with low energy and high anxiety.  In a November 2012 Interdisciplinary Education Note, the Veteran had a negative PTSD screening.  However, in February 2013 Psychiatry Note, he was provisionally diagnosed with PTSD along with a diagnosis of major depression.  He showed some PTSD symptoms related to his time in Vietnam.  In an August 2014 follow-up, the Veteran had a positive screening for PTSD.  By May 2015, however, his PTSD screening was negative.  Subsequent evaluations up to January 2016 showed that the Veteran's PTSD symptoms waxed and waned.  His diagnosis of recurrent major depression was steady.  

During the same span of time, the Veteran underwent several VA examinations to ascertain whether he had PTSD that conformed to the DSM IV and later DSM V criteria.  In the November 2010 C&P examination, the VA psychologist remarked that the Veteran meets the stressor criterion based on his combat experiences.  He presented with nightmares on monthly basis, avoidance of Vietnam War movies, hypervigilance and survivor's guilt.  He met re-experiencing criteria, but not avoidance or hyperarousal.  He presented with some symptoms of PTSD, but did not meet the full criteria for the disorder at that time.  Additionally, the Veteran met the criteria for depressive disorder NOS manifested by depressed mood, anhedonia, increased appetite, fatigue and lack of motivation.  His depressive episodes lasted for a few hours and occurred two to three times per week.  The symptoms started after his daughter's death.  The VA psychologist opined that his depression is most likely related to his daughter's death and further exacerbated by his unemployment, financial stressors, and spouse's medical problems, and not his time in service.  

In a March 2016 C&P examination, the Veteran did not meet the full DSM V diagnostic criteria for PTSD.  The Veteran reported that he experienced frequent nightmares, some related to his military experiences and others that have no direct relationship.  The Veteran noted that he had dreams of being in combat and his gun not working and dreams of being stuck in various places and not being able to get out.  He reported intrusive memories of traumatic experiences that occur "once in a while."  Despite these experiences, the Veteran did not exhibit clinically significant avoidance behaviors.  Moreover, the Veteran did not exhibit clinically significant alterations in cognition and mood that is associated with the traumatic events.  He did exhibit some difficulty maintaining sleep.  He also noted that he is often vigilant and attentive to his surroundings.  However, he did not exhibit clinically significant alterations in arousal and reactivity associated with the traumatic events.  The psychologist concluded that the Veteran's treatment records do not describe all PTSD symptoms required by DSM IV or DSM V as being met at any given time.

Conversely, the March 2016 examiner found that the Veteran did meet the DSM V criteria for persistent depressive disorder, with intermittent major depressive episodes, without current episode.  He reported ongoing problems with depressed mood for several years.  He did experience episodes characterized by depressed mood, lack of pleasure in most activities, feelings of excessive guilt, thoughts of death, and fatigue.  The psychologist opined that the Veteran's persistent depressive disorder is less likely than not related to the Veteran's military service.  The VA psychologist reasoned that the Veteran first sought mental health treatment in 2010, thirty-nine years after his discharge from the military.  The records showed that he sought treatment due to depression related to the loss of a childhood friend who committed suicide.  

The Board finds that the VA psychologist's opinion is competent and credible and highly probative on the issue at hand.  The psychologist reviewed the Veteran's medical records, performed an adequate examination, and provided a detailed rationale based on the DSM criteria.  

A preponderance of the medical evidence does not demonstrate that the Veteran has an acquired psychiatric disability attributable to service.  Although the post service medical records showed that the Veteran has a diagnosis of depressive disorder, the diagnosis was many decades after his service separation and has not been attributed to service by competent evidence.  Rather, both the November 2010 and March 2016 VA examiners ascribed the Veteran's depression to non-service related events such as his daughter's death, a friend's suicide, financial difficulties, and his spouse's medical problems.  These opinions are thorough, well explained, and highly probative.

To the extent the Veteran himself relates his depression to service, he is not competent to make such a connection as he lacks the requisite medical training or expertise.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, his opinion has diminished probative value.

With regard to PTSD, the medical evidence shows no confirmed diagnosis of PTSD in accordance with 38 C.F.R. § 4.125.  The notations for PTSD in the record appear to reflect a consideration of varying degrees of PTSD symptoms.  Notably, the recent record shows that a PTSD screen was negative and the most recent mental health records show no diagnosis for PTSD.  The Board has considered the Veteran's reported stressors.  However, the medical evidence shows no indication that the Veteran has any psychiatric disability related to either stressor incident reported.  Likewise, the Board has considered the Veteran's spouse's statement regarding the change in his behavior and mood, but although competent to report on the Veteran's mood, his spouse is not competent to diagnose the Veteran with a specific psychiatric disorder, including PTSD.  

In short, the most probative medical evidence of record, namely the November 2010 and March 2016 VA medical opinions establish that the Veteran does not have PTSD and that his depression is unrelated to in-service events.  As such, the service connection for an acquired psychiatric disability is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied. 




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


